This is a proceeding for the judicial settlement of the account of proceedings of the executors in which the executors requested a construction of one of the provisions of the codicil theretofore probated. Decree of the Surrogate’s Court of Queens county in so far as it involves the construction of the will of the testatrix reversed on the law and the facts, with costs to the appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court to enter a decree accordingly. The clause of the codicil held invalid by the surrogate involves no ambiguity, and the beneficiaries of the trust are sufficiently identified. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.